         Case 1:19-cr-10081-IT Document 540 Filed 11/05/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       Plaintiff,
                                                          Case No. 1:19-cr-10081-IT
v.

GORDON ERNST,

       Defendant.




                       COUNSEL’S NOTICE OF CHANGE OF ADDRESS



      I hereby give notice that as of November 1, 2020 my office address will be as follows:

      Tracy A. Miner
      Seth B. Orkand
      Miner Orkand Siddall LLP
      101 Federal Street, Suite 650
      Boston, MA 02110
      Tel. (617) 202-5890
      Fax: (617) 202-5893

Dated: November 5, 2020                    Respectfully submitted,

                                           GORDON ERNST

                                           By his attorneys,

                                           /s/ Tracy A. Miner
                                           Tracy A. Miner (BBO No. 547137)
                                           Seth B. Orkand (BBO No. 669810)
                                           Miner Orkand Siddall LLP
                                           101 Federal Street, Suite 650
                                           Boston, MA 02110
                                           Tel.: (617) 202-5890
                                           Fax: (617) 202-5893
          Case 1:19-cr-10081-IT Document 540 Filed 11/05/20 Page 2 of 2



                                            tminer@mosllp.com
                                            sorkand@mosllp.com




                               CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for all parties
on November 5, 2020.



                                                   /s/ Tracy A. Miner
                                                   Tracy A. Miner
